STATE OF CONNECTICUT v. TYRAN SAMPSON
                 (AC 37925)
                        Lavine, Beach and Flynn, Js.

                                   Syllabus

Convicted of the crime of interfering with an officer, as a lesser offense
    included within the crime of assault of public safety personnel, the
    defendant appealed to this court. The defendant was a passenger in a
    vehicle driven by his brother that nearly collided with a police officer
    who was responding to a report of a robbery in East Hartford, and
    they were later involved in a police pursuit involving officers from
    the Hartford and East Hartford Police Departments. After the vehicle
    stopped, the driver fled, and two police officers, O and P, approached
    the passenger side of the vehicle and ordered the defendant to exit the
    vehicle. The defendant did not obey the order and, instead, engaged in
    a struggle with police during which he kicked P in the right forearm.
    The defendant was eventually removed from his vehicle and secured in
    handcuffs. Held:
1. The defendant could not prevail on his claim that the trial court violated
    his constitutional right to confrontation by granting the state’s motion
    in limine to exclude certain evidence relating to counseling received by
    O in connection with an arrest report she had written previously in an
    unrelated case, which the defendant claimed could have been used to
    impeach O’s testimony; that court’s ruling that the evidence was not
    relevant was not an abuse of discretion, as the excluded evidence con-
    cerned verbal counseling and training received by O regarding how to
    write more detailed police reports and, thus, had no relation to the
    ability or propensity of O to tell the truth, nor did it relate to the issue
    of whether the defendant had kicked P.
2. The trial court did not abuse its discretion or violate the defendant’s right
    to present a defense by finding inadmissible certain testimony of three
    police officers concerning the details of the police investigation into
    the robbery in East Hartford, police radio dispatches during the pursuit,
    and information about the charges brought against the defendant’s
    brother arising out of his conduct in driving the vehicle involved in the
    pursuit, which the defendant claimed would have demonstrated that
    the police officers had acted unreasonably and in excess of their author-
    ity, and therefore was relevant to the issue of the reasonableness of the
    force used by P in arresting the defendant: the excluded testimony
    related to a collateral issue that was not directly relevant to the elements
    of the crime charged against the defendant or the lesser included offense,
    did not tend to prove or to disprove any element of the offense, and
    was not relevant to the issue of the reasonableness of P’s use of force;
    moreover, because the essence of the defendant’s defense, which was
    the reasonableness of P’s use of force, was before the jury, the court
    did not improperly limit the defendant’s ability to present the defense.
           Argued January 10—officially released July 18, 2017

 (Appeal from Superior Court, judicial district of New
     Britain, geographical area number fifteen,
                   D’Addabbo, J.)
                             Procedural History

   Substitute information charging the defendant with
the crimes of assault of public safety personnel and
failure to appear in the first degree, brought to the
Superior Court in the judicial district of New Britain,
geographical area number fifteen, where the court,
D’Addabbo, J., granted the defendant’s motion to sever
the charge of failure to appear; thereafter, the court
granted the state’s motion in limine to preclude certain
evidence; subsequently, the charge of assault of public
safety personnel was tried to the jury before the court;
verdict and judgment of guilty of the lesser included
offense of interfering with an officer, from which the
defendant appealed to this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was Christopher Duby, assigned counsel, for
the appellant (defendant).
  Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, was Brian Preleski, state’s attorney,
for the appellee (state).
                           Opinion

   BEACH, J. The defendant, Tyran Sampson, appeals
from the judgment of conviction, rendered after a jury
trial, of interfering with an officer in violation of General
Statutes § 53a-167a. The defendant claims that the trial
court violated (1) his right to confrontation by excluding
certain impeachment evidence as to a state’s witness
and (2) his right to present a defense by prohibiting
the introduction of certain testimony. We disagree and
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. On June 10, 2012, at approximately 9:52 p.m.,
Daniel Caruso, a sergeant with the East Hartford Police
Department, responded to a report of an armed robbery
at the Family Dollar store in East Hartford. While en
route to the scene, a Toyota Camry crossed into his
lane of travel and Caruso swerved to avoid a collision.
Caruso’s attempt to stop the Camry was unsuccessful.
He was able to provide the department with a descrip-
tion of the vehicle and its license plate number. The
police were able to determine the address of the person
who had rented the Camry. When Caruso arrived at
that address, he saw the Camry drive by and pursued
the vehicle again. Paul Neves, a sergeant with the East
Hartford Police Department, and other East Hartford
police officers also responded to the address after being
notified by dispatch that the address belonged to the
renter of the Camry. Caruso followed the Camry, but
stopped the pursuit when the Camry entered Interstate
84 traveling in the wrong direction.
  At approximately 10:27 p.m., officers with the Hart-
ford Police Department picked up the pursuit of the
Camry. The pursuit concluded when police officers
deployed stop sticks that disabled the vehicle. The
defendant was in the front passenger seat of the Camry,
and D’Amico Sampson, the defendant’s brother, had
been driving the car. The defendant and his brother
were suspected by the police to have engaged in the
armed robbery in East Hartford earlier that evening.1
  Once the vehicle stopped, the driver exited the vehi-
cle and fled on foot, while the defendant remained in
the passenger seat. Tonya Ortiz and Anthony Pia, offi-
cers with the Harford Police Department, approached
the passenger side of the vehicle and ordered the defen-
dant to exit the vehicle. The defendant did not comply
with the order.
  Pia opened the passenger door and noticed the defen-
dant leaning toward the driver’s side of the car ‘‘as if
he was trying to get over to the driver’s side either to
get away or get into the driver’s seat of the car.’’ In
response, Pia pulled on the defendant’s shirt. As the
defendant continued to reach toward the driver’s side,
Ortiz gave him ‘‘a couple foot strikes’’ in order to get
him to release his hand from the steering wheel and
center shift. The defendant broke away, and kicked
Pia in the right forearm. The defendant continued to
struggle with Pia and tried to take Pia’s gun. Pia struck
the defendant in the forehead; he then was able to
remove the defendant from the vehicle. The defendant
began ‘‘violently thrashing, twisting his body on the
ground, resisting arrest.’’ The officers tried to place
the defendant in handcuffs and, after a struggle, the
defendant was finally secured in handcuffs. The defen-
dant began shouting that he was ‘‘going to beat the
case’’ and that he had been drinking.
  Following a jury trial, the defendant was convicted
of interfering with an officer.2 He was sentenced to one
year incarceration, consecutive to a sentence he was
then serving.3 This appeal followed.
                            I
   The defendant first claims that the court violated his
right to confrontation4 in granting the state’s motion in
limine to exclude certain evidence that he claimed
would have impeached Ortiz’ testimony. We disagree.
   Prior to the presentation of evidence, the state filed
a motion in limine seeking to limit the scope of the
cross-examination of its witness, Ortiz, regarding inter-
nal affairs materials of the Hartford Police Department
that the state had disclosed to the defense. The state
argued that the materials could not properly be used
for impeachment purposes because the materials did
not relate to Ortiz’ veracity. At issue was a letter from
a sergeant of the Hartford Police Department to the
prosecutor indicating that the department’s computer
system revealed counseling that Ortiz had received in
2009 concerning an arrest report that she had written.
Although probable cause had existed for the arrest,
Ortiz was counseled to include more details in her
reports. Defense counsel reported receiving an addi-
tional memorandum about the counseling as well.
Defense counsel maintained that the defendant did not
kick Pia, and that testimony of Ortiz to the contrary
could more properly be evaluated by the jury if it had
the benefit of the arguably impeaching information. The
court allowed voir dire of Ortiz prior to ruling.
   Outside the presence of the jury, Ortiz testified that
in April, 2009, she received verbal counseling regarding
an arrest report that did not contain enough informa-
tion. She testified that the counseling was not disciplin-
ary, there was no concern about the truthfulness of the
report, and that the arrest itself had been valid. She
further testified that, as a result of the counseling, she
went to a one day training program on report writing.
The state argued that the matter was not a proper sub-
ject for cross-examination because the counseling was
not disciplinary in nature and did not relate to Ortiz’
ability or propensity to tell the truth. The defendant’s
attorney argued that the counseling was disciplinary in
nature and, even if it were not, a history of writing
police reports in a negligent manner was relevant to
her ability to tell the truth. The court granted the motion
in limine, reasoning that the incident did not reflect on
Ortiz’ veracity, but rather concerned her report writing
ability at a time when she had been on the police force
for less than two years.5
   At trial, Ortiz testified that she approached the pas-
senger side of the vehicle after it had stopped. She saw
the defendant reach for the steering wheel and Pia
attempt to remove the defendant from the vehicle. She
saw the defendant kick Pia. She testified that she kicked
the defendant after the defendant kicked Pia. She noted
that the defendant continued to struggle. On cross-
examination, she testified that she had developed
strong relationships with her fellow officers, that police
culture valued solidarity, and that her ability to see
during the event was hampered by dust, dirt, and smoke
in the air.
   ‘‘Generally speaking, the Confrontation Clause6 guar-
antees an opportunity for effective cross-examination,
not cross-examination that is effective in whatever way,
and to whatever extent, the defense might wish. . . .
The confrontation clause does not, however, suspend
the rules of evidence to give the defendant the right
to engage in unrestricted cross-examination. . . . Only
relevant evidence may be elicited through cross-exami-
nation. . . . The court determines whether the evi-
dence sought on cross-examination is relevant by
determining whether that evidence renders the exis-
tence of [other facts] either certain or more probable.
. . . The trial court has wide discretion to determine
the relevancy of evidence and the scope of cross-exami-
nation. Every reasonable presumption should be made
in favor of the correctness of the court’s ruling in
determining whether there has been an abuse of discre-
tion. . . . The proffering party bears the burden of
establishing the relevance of the offered testimony.’’
(Citations omitted; footnote added; internal quotation
marks omitted.) State v. Reeves, 57 Conn. App. 337,
344–45, 748 A.2d 357 (2000).
   ‘‘Under the abuse of discretion standard we make
every reasonable presumption in favor of upholding the
trial court’s rulings, considering only whether the court
reasonably could have concluded as it did. . . . If, after
reviewing the trial court’s evidentiary rulings, we con-
clude that the trial court properly excluded the prof-
fered evidence, then the defendant’s constitutional
claims necessarily fail. . . . If, however, we conclude
that the trial court improperly excluded certain evi-
dence, we will proceed to analyze [w]hether [the] limita-
tions on impeachment, including cross-examination,
[were] so severe as to violate [the defendant’s rights
under] the confrontation clause of the sixth amendment
. . . .’’ (Citation omitted; internal quotation marks
omitted.) State v. Annulli, 309 Conn. 482, 491–92, 71
A.3d 530 (2013).
   The issue, then, is whether the court abused its discre-
tion in excluding the evidence showing that Ortiz had
received counseling regarding report writing. The
defendant argues that the court’s ruling prohibited him
from placing relevant impeachment material before the
jury. The defendant argues that the material was rele-
vant because it related to Ortiz’ ability to report an
incident accurately. We do not agree.
   The excluded evidence concerned verbal counseling
and training received by Ortiz regarding how to write
more detailed police reports. The court was justified
in finding that the evidence had no relation to the ability
or propensity of Ortiz to tell the truth, and certainly
had nothing to do with the question of whether the
defendant had kicked Pia. The counseling and training
pertained only to her ability to write factually detailed
police reports. Accordingly, the court did not abuse its
discretion in precluding evidence regarding counseling
received by Ortiz concerning report writing. Compare
§ 6-6 of the Connecticut Code of Evidence (inquiry into
specific instances of conduct probative of witness’ char-
acter for untruthfulness permitted). Having concluded
that the trial court did not abuse its discretion in
determining that the evidence was not relevant, this
court concludes that the defendant’s constitutional
claim necessarily fails.7 See State v. Annulli, supra, 309
Conn. 492 n.6.
                            II
  The defendant next claims that the court deprived
him of his right to present a defense by finding inadmis-
sible certain testimony of three East Hartford Police
Officers, Jason Cohen, Neves and Caruso. He argues
that one theory of defense was aimed at the requirement
that, to be found guilty of interfering with an officer in
violation of § 53a-167a, the officer must have been act-
ing ‘‘in the performance of his duties.’’ The defendant
claims that evidence tending to show that the Hartford
police were acting unreasonably and in excess of their
authority was improperly excluded. More specifically,
he claims that the court’s rulings excluding testimony
about the investigation of the East Hartford robbery,
aspects of the various pursuits, and other crimes for
which the police may have suspected the defendant
and his brother were erroneous. We disagree.
  Cohen testified to the jury that on the night of June
10, 2012, he was assigned to investigate a robbery at
the Family Dollar store in East Hartford. The state
objected to this line of questioning. Outside the pres-
ence of the jury, the state argued that details of the
investigation of the East Hartford robbery were not
relevant to the crimes charged, which directly involved
only the confrontation between the Hartford officers
and the defendant in Hartford. Cohen testified, in an
offer of proof, that after investigating the robbery at
the Family Dollar store by interviewing witnesses,
reviewing phone records and examining surveillance
footage, he determined that one suspect was approxi-
mately five feet two inches tall and the other suspect
was approximately five feet five inches tall. He further
testified that his investigation cleared the operator and
passenger of the Camry that was stopped on the night
of June 10, 2012, as suspects in the robbery.
   The court ruled that the details of the investigation
pertained to a collateral issue that was not directly
relevant to the elements of the crime charged, but ruled
that Cohen would be permitted to testify that the defen-
dant and his brother were cleared as suspects in the
robbery. In the presence of the jury, then, Cohen testi-
fied that the defendant and his brother were eliminated
as suspects in the Family Dollar store robbery.
   Prior to the testimony of Neves and Caruso before
the jury, the defendant’s attorney made an offer of proof
as to certain testimony he wanted to elicit from the
officers. Neves testified about his involvement in the
pursuit of the Camry by East Hartford police.8 He stated
that he monitored Caruso’s chase of the vehicle on his
radio and that Caruso described the vehicle as a white
Toyota Camry and provided its license plate number.
Neves further testified that, while monitoring the radio
in his police cruiser, he heard a Hartford Police Depart-
ment dispatch indicating that Hartford police officers
had begun pursuit of the Camry after East Hartford
police suspended their pursuit. He heard that the vehi-
cle in question was also suspected of having been
involved in a robbery in Hartford. After East Hartford
police dispatch informed Hartford police dispatch that
the vehicle was also suspected of a robbery in East
Hartford, East Hartford dispatch then so informed
Neves. The following day, Neves spoke with the commu-
nications supervisor at the East Hartford Police Depart-
ment and listened to dispatches between the Harford
and East Hartford Police Departments and between the
East Hartford police dispatcher and himself.
   Caruso testified in the offer of proof that at 9:52 p.m.
on June 10, 2012, he learned through police dispatch
that there had been a report of a robbery at the Family
Dollar store in East Harford. He described his near
collision with the Camry and his pursuit of the vehicle.
He testified that Sampson, the operator of the vehicle
and the defendant’s brother, was arrested and charged
with operating a motor vehicle while his license was
under suspension, reckless driving, engaging police in
pursuit, illegal entry onto a limited access highway,
interfering with an officer and reckless endangerment
in the first degree for placing the passenger in danger.
Caruso further testified that the victims of the Family
Dollar store robbery were unable to identify the perpe-
trator and that Sampson denied involvement in the rob-
bery. He further testified that he, himself, had no direct
involvement with the defendant that evening.
   At the conclusion of the offer of proof, the state
objected to Neves’ testimony concerning the dispatches
on the ground that it constituted irrelevant hearsay.
The state objected to Caruso’s testimony concerning
the events surrounding the exculpation of the defendant
and Sampson from the robbery on the ground of rele-
vancy. The court ruled that the testimony of Neves, and
Caruso regarding the investigation into the robbery and
ultimate exculpation of the defendant and Sampson
from the robbery was irrelevant because it would not
assist the trier of fact in determining whether the state
had met the elements of the crime of assault of public
safety personnel or the lesser included offense of
interfering with an officer. The court further reasoned
that, in any event, the results of the robbery investiga-
tion were already in evidence. The court sustained the
state’s objection to all of Neves’ testimony regarding
the ultimately mistaken information regarding the
defendant’s possible involvement in the robbery in Hart-
ford, reasoning that it was not relevant and was hearsay.
The court further ruled that Caruso’s testimony regard-
ing the charges brought against Sampson was not
relevant.
   ‘‘[T]he federal constitution require[s] that criminal
defendants be afforded a meaningful opportunity to
present a complete defense. . . . The sixth amend-
ment . . . [guarantees] the right to offer the testimony
of witnesses, and to compel their attendance, if neces-
sary, [and] is in plain terms the right to present a
defense, the right to present the defendant’s version of
the facts as well as the prosecution’s to the jury so that
it may decide where the truth lies. . . . When defense
evidence is excluded, such exclusion may give rise to
a claim of denial of the right to present a defense. . . .
A defendant is, however, bound by the rules of evidence
in presenting a defense. . . . Although exclusionary
rules of evidence cannot be applied mechanistically to
deprive a defendant of his rights, the constitution does
not require that a defendant be permitted to present
every piece of evidence he wishes.’’ (Citation omitted;
internal quotation marks omitted.) State v. West, 274
Conn. 605, 624–25, 877 A.2d 787, cert. denied, 546 U.S.
1049, 126 S. Ct. 775, 163 L. Ed. 2d 601 (2005).
   Section 4-1 of the Connecticut Code of Evidence pro-
vides: ‘‘ ‘Relevant evidence’ means evidence having any
tendency to make the existence of any fact that is mate-
rial to the determination of the proceeding more proba-
ble or less probable than it would be without the
evidence.’’ ‘‘As it is used in [the Connecticut Code of
Evidence], relevance encompasses two distinct con-
cepts, namely, probative value and materiality. . . .
Conceptually, relevance addresses whether the evi-
dence makes the existence of a fact material to the
determination of the proceeding more probable or less
probable than it would be without the evidence. . . .
In contrast, materiality turns upon what is at issue in
the case, which generally will be determined by the
pleadings and the applicable substantive law. . . . If
evidence is relevant and material, then it may be admis-
sible.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) State v. Zillo, 124 Conn. App.
690, 696–97, 5 A.3d 996 (2010). ‘‘[T]he trial court has
broad discretion in ruling on the admissibility . . . of
evidence. . . . The trial court’s ruling on evidentiary
matters will be overturned only upon a showing of a
clear abuse of the court’s discretion. . . . We will make
every reasonable presumption in favor of upholding the
trial court’s ruling, and only upset it for a manifest abuse
of discretion.’’ (Internal quotation marks omitted.) State
v. Gonzalez, 272 Conn. 515, 542, 864 A.2d 847 (2005).
   The defendant argues that the excluded testimony of
Cohen, Neves and Caruso was relevant to the issue of
the reasonableness of the force used by Pia in arresting
the defendant, and that he was entitled to the jury’s
consideration of evidence relevant to that issue. Specifi-
cally, the defendant claimed that if Pia’s use of force
was unreasonable, his actions were not within the scope
of his duties, and, as a result, the defendant could not
be guilty of assault of public safety personnel.9 The
defendant also argues that the radio dispatches from
East Hartford police officers about the robbery investi-
gation were not hearsay because they were offered for
the effect on the listener, not for the truth of the matter
asserted.10 He contends that it would have been reason-
able for the finder of fact to assume, on the basis of
the dispatches, that the Hartford police officers were
aware of the reported height of the robbery suspects,
which was shorter than the defendant’s height,11 and
for the police officers to have assumed, mistakenly, that
the suspects were armed. He argues that this evidence
tends to show that Pia, acting on incorrect information,
unreasonably pursued what he incorrectly thought was
a dangerous perpetrator of an armed robbery and, thus,
that Pia was not acting in the performance of his
duties.12
   The court did not abuse its discretion in excluding
testimony concerning the radio dispatches. Neves testi-
fied during the offer of proof that he heard radio dis-
patches indicating that Hartford police continued
pursuit of the vehicle after East Hartford police ended
their pursuit, and that the vehicle was also suspected
to have been involved in a Hartford robbery. The effect,
if any, that the dispatches had on the listener, Neves,
who was not involved in the struggle with the defendant,
was not relevant to the reasonableness of Pia’s use of
force. More fundamentally, there was no direct evi-
dence that Pia heard the same dispatches. The defen-
dant introduced, through cross-examination of Pia, the
essence of the radio dispatches that Pia had heard,
which showed that Pia had reason to believe that East
Hartford police had been pursuing the vehicle because
of a possible connection with an East Hartford armed
robbery. Pia, however, testified that he did not remem-
ber receiving a radio dispatch stating that the vehicle
was also suspected of having been involved in a Hart-
ford robbery.
  We also conclude that the court did not abuse its
discretion in ruling that Cohen’s testimony about the
details of the investigation of the East Hartford robbery
was not relevant. The testimony setting forth the details
of Cohen’s investigation pertained to a collateral issue
that did not tend to prove or to disprove any element
of the charged offense or any element of the lesser
included offense. His investigation occurred after the
defendant’s arrest, and, therefore, could not have been
a factor influencing Pia’s actions on the night of the
arrest. Cohen, Caruso and Neves never testified that
the height of the robbery suspects was included in the
radio dispatches, and a reasonable inference could not
be drawn that Pia heard a radio dispatch containing
that information. Cohen, in fact, was permitted to testify
that the defendant and Sampson were later eliminated
as suspects in the East Hartford robbery.
  The court did not abuse its discretion in concluding
that information about the charges brought against
Sampson arising out of his actions as the driver of the
Camry was not relevant. There was evidence before
the jury as to the details of the pursuit of the Camry
through East Hartford and Hartford. The charges
brought against Sampson did not tend to prove or to
disprove any element of the crime charged against the
defendant, or of the lesser included offense, nor did it
have any tendency to prove or disprove the reasonable-
ness of the force used by Pia.
   For the foregoing reasons, we determine that the
court did not abuse its discretion in ruling that portions
of the proffered testimony of Cohen, Neves, and Caruso
were not relevant. The essence of the defense—the
reasonableness of Pia’s use of force—was before the
jury and the court did not improperly limit the defen-
dant’s ability to present the defense. Accordingly, we
conclude that the defendant’s right to present a defense
was not violated.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The defendant and his brother later were determined by police not to
have had any involvement with the East Hartford robbery.
  2
    The jury found the defendant not guilty of the greater offense of assault
of public safety personnel in violation of General Statutes § 53a-167c (a) (1).
  3
    The defendant was sentenced to five years incarceration and four years
of special parole for violation of probation as a further consequence of
his conviction.
  4
    The defendant makes this claim pursuant to both the federal and state
constitutions. Because the defendant did not provide a separate analysis of
the state constitutional claim under State v. Geisler, 222 Conn. 672, 684–86,
610 A.2d 1225 (1992), we will review the defendant’s claim only under the
federal constitution. See, e.g., Barros v. Barros, 309 Conn. 499, 507 n.9, 72
A.3d 367 (2013).
   5
     The constitutional claim was not preserved at trial, but we review the
matter pursuant to State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823
(1989). The record is adequate for review, but the defendant was not deprived
of a constitutionally protected right.
   6
     The sixth amendment to the United States constitution provides in rele-
vant part: ‘‘In all criminal prosecutions, the accused shall enjoy the right
. . . to be confronted with the witnesses against him . . . .’’
   7
     We note that the defendant effectively cross-examined Ortiz on several
topics, including her desire to support her colleagues and her compromised
ability to observe the incident. We also note that the jury found the defendant
not guilty of the charge of assault of public safety personnel.
   8
     Neves and Caruso testified during their respective offers of proof regard-
ing the details of the pursuit of the Camry by East Hartford police. The
state did not object to the admission of this evidence, and evidence of the
details of the pursuit of the vehicle by East Hartford police officers was
admitted into evidence.
   9
     The lesser offense of interfering with an officer, § 53a-167a (a), of which
the defendant was convicted, provides in relevant part: ‘‘A person is guilty
of interfering with an officer when such person obstructs, resists, hinders
or endangers any peace officer . . . in the performance of such peace
officer’s . . . duties.’’ (Emphasis added.)
   10
      ‘‘Statements of declarants offered to show their effect on the listener,
not for the truth of the contents of the statements, are not hearsay and are
admissible.’’ Dinan v. Marchand, 279 Conn. 558, 572, 903 A.2d 201 (2006).
   11
      The defendant testified that he is six feet one inch tall.
   12
      We have some difficulty in fathoming the defendant’s theory. He does
not contest that the Hartford police pursued the defendant and his brother,
who refused to pull over, in a wild chase that ended only by the use of stop
sticks. The defendant’s brother fled on foot, leaving the defendant in the
car. The defendant did not follow the officer’s orders but, rather, engaged
in elusive tactics and struck an officer. The defendant was free to introduce
evidence regarding the amount of force that the officers used.